Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated February 25, 2015, relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Shareholders of Cash Management Fund which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 24, 2015 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated February 25, 2015, relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Shareholders of Cash Reserves Fund Institutional, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 24, 2015 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated February 25, 2015 relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Shareholders of Deutsche Money Market Series, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 24, 2015 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated February 25, 2015, relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Shareholders of NY Tax Free Money Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 24, 2015 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated February 25, 2015, relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Shareholders of Tax Free Money Fund Investment, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 24, 2015
